DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the presence of reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the second recitation of “an exterior activation sensor (2)” in line 3 is considered redundant and lacks clear antecedent basis since it is unclear if this is a second sensor in addition to that recited in line 1. Furthermore in claim 1, the following recitations lack clear antecedent basis, line 3, “the external part of the locker”, line 6, “the inside of the lock”, “the interior poles”, line 7, “the circuit of the power supply unit”.
In claim 2, the phrase “wherein it is provided…” is considered a functional and indefinite recitation.
In claim 3, the phrase “wherein it is provided…” is considered a functional and indefinite recitation.
In claim 4, the phrase “wherein it is provided…” is considered a functional and indefinite recitation; in addition the term “it” (line 3) lacks clear antecedent basis.
In claim 5, the phrase “wherein the existence…is foreseen, incorporating” is considered a functional and indefinite recitation.
It is noted that the claims present functional language which renders them unclear in terms of structure claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES 2427425 (hereinafter ES425).
Re Claim 1. (Currently Amended)
ES425 discloses a lock (Figs. 1-2; 10) with an exterior activation sensor (22), which has an interior electromechanical mechanism (conventional locker lock 12/16, recited in claim 1-battery, control, lock bolt; Fig.1) with a corresponding power supply unit (battery; recited in claim 1) and an exterior activation sensor (22) situated on the external part of the locker (12; Fig.1), and which is used in community lockers (12) or similar, wherein the exterior activation sensor (22) contains at least two respective internal electrical contacts (22-24) which, by means of a conductive circuit, reach the inside of the lock and connect in parallel to the interior poles of the circuit of the power supply unit (battery). With respect to the italicized limitation above, that the at least two respective internal electrical contacts connect in parallel to the interior poles of the circuit of the power supply unit, while ES425 does not state the above explicitly, it disclose that (page 3, lines 51-56); "Likewise, the lock can have a low battery, with insufficient power to retract the latch or the bolt, and the key or special access device 28, when placed in contact with the terminal 22 of the lock, will provide auxiliary power in order to “connect with connection" the lock and allow it to open".
Official notice is taken that it is conventional to provide that the auxiliary power with contacts of the special access device (28), upon coming into contact with the terminal (22), to be in parallel with the interior poles of the circuit of the power supply unit. It is conventional that when faced with battery capacity loss in lock devices, another power supply source is placed in parallel to replace the battery. 
It would have been obvious to one of ordinary skill in the art, faced with the problem of choosing the wiring/contact topology or configuration required for the key or special access device so that it can provide the necessary auxiliary power, to provide as an obvious matter of design choice,
a configuration in which the internal electrical contacts are connected in parallel to the interior poles of the battery via a conductive circuit, so that the battery can be replaced.
Re Claim 2. (Currently Amended)
EP425 discloses the lock with an external activation sensor, according to claim 1, wherein it is provided that the internal electrical contacts are situated below the outer housing (protective wall or collar 26) of the external activation sensor (22).
Re Claim 3. (Currently Amended)
EP425 discloses the lock with an external activation sensor according to claim 2 wherein it is provided that the external housing (26) of the external activation sensor (22) has external identification indicators (40; note cited prior art Keskin LED indicator 25) where it is indicated that the internal electrical contacts are present.
Re Claim 5. (Currently Amended)
EP425 discloses the lock with an external activation sensor according to claim 1 wherein the existence of an external emergency opening tool (Fig. 3-5; 28) is foreseen, incorporating a supplementary power unit and respective connection contacts (31-33) corresponding with the internal electrical contacts (23-25).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES425 as applied to claims 1-3, 5 above, and further in view of Anderson 2,677,811 (hereinafter Anderson).
Re Claim 4. (Currently Amended)
ES425 discloses the lock with an external activation sensor according to claim 2 wherein it is provided that the outer housing (26) of the external activation sensor (22) is made of flexible material that allows it to be traversed and easily reach the internal electrical contacts.
Anderson discloses a similar contact structure Fig. 1, col. 3, line 8-10, col. 4, line 63  – col. 5, line 1-7) wherein it is provided that the outer housing (disc 60) of the external activation sensor (22) is made of flexible material (60) that allows it to be traversed and easily reach the internal electrical contacts (22).
It would have been obvious to one of ordinary skill in the art to provide the contacts (23-25) of EP425 with a flexible cover or housing as taught by Anderson to be old and well known in the art in order to protect the contacts from damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art  Unit3675